Justice LEE,
dissenting:
1 41 The court today strikes down a provision of the Utah Adoption Act on constitutional grounds. It undertakes this significant step in a case in which the statute's constitutionality was never called into question in the district court and in which we can (and should) resolve the case on statutory grounds. I respectfully dissent because the constitutional issue was not properly preserved by the parties and this is not an appropriate case for us to reach out to resolve it.
{42 Preservation rules are an essential part of our adversary system. In the interests of efficiency, fairness, and justice, appellate courts generally consider only those issues that were specifically raised and resolved in the trial court. See State v. Low, 2008 UT 58, ¶ 17, 192 P.3d 867. This general rule advances judicial economy by allowing the first court to hear a case to avoid the necessity of an appeal; it assures fairness by exempting a party from the inequity of having to defend on appeal on a ground that it had no opportunity to address at trial; and it enhances justice by preserving for appellate courts the benefit of the analysis and record developed in the court below.
4 43 The court undermines these interests and distorts the law of preservation in its decision today. First, the court reads far too much into the arguments Shaud presented in the district court; he never preserved a constitutional challenge to the Adoption Act, and the court's contrary conclusion stretches the requirement of preservation beyond recognition. Second, the constitutional question addressed by the court is not properly before us in any event, as there is a statutory ground for affirmance that forecloses evaluation of the due process issue.
*226I
[ 44 The law generally limits the issues on appeal to those that were specifically presented to the district court. The requirement of preservation is met if the lower court is given a meaningful opportunity to address the issue that is pressed on appeal. State v. Holgate, 2000 UT 74, ¶ 11, 10 P.3d 346. This implies a duty of specificity in the trial court. An objection on one legal ground, for example, "does not preserve for appeal any alternative grounds for objection." Low, 2008 UT 58, ¶ 17, 192 P.3d 867. If the alternative basis was not presented in the lower court, then that court never had a meaningful opportunity to rule on the issue and it was not properly preserved for appeal. Id.
1 45 Shaud failed to preserve a challenge to the constitutionality of the filing standard in the Adoption Act, Utah Code § 78B-6-121(4). At no point in the proceedings below did Shaud assert a claim challenging this provision on constitutional grounds. He complained that its application in this case resulted in an inequity, insisting that he had done everything within his power to protect his parental rights. See supra 135. And he asserted that the untimely filing of his notice of commencement of paternity proceedings resulted from the "inept, inadequate and careless acts of the State of Utah [and] its employee, which [were] entirely and completely out of his control." Supra 135 (first alteration in original). Those challenges, however, were framed in terms that simply questioned the fairness of the statutory scheme on policy grounds. Shaud never identified any basis for striking the statute down on constitutional grounds.
146 The majority never really suggests otherwise. The contentions that are bullet-pointed in its opinion do not include any request, express or implied, that the trial court strike any provision of the Adoption Act as unconstitutional. Instead, the listed contentions simply make general references to the constitutional rights implicated by the Adoption Act and raise vague concerns of unfairness. Specifically, the majority notes that (a) Act of Love asserted in the district court that it was of "no constitutional importance" that Shaud "came close to complying" with the Adoption Act; (b) Shaud responded by insisting that he did everything within his power to comply with the Adoption Act and any filing noncompliance resulted from the State's careless acts; (c) Act of Love's rebuttal relied on the State's "compelling interests in preventing the disruption of adoptive placements" and reiterated that almost complying with the Act "is of no constitutional importance"; (d) Act of Love filed a motion in limine seeking to exclude evidence of the timing of the State's receipt of the paternity notice, while Shaud's response recited legislative findings recognizing the need to consider the "inchoate interest[s]" of unmarried biological fathers meriting "constitutional protection" upon demonstrating "a timely and full commitment to the responsibilities of parenthood"; and (e) Shaud argued that "gross negligence cannot undermine the constitutional protections that the adoption code affords for doing everything within his power to comply with the adoption code." Supra 11 35.
47 None of this comes close to a claim challenging the constitutionality of the filing provision of the Adoption Act or a request that it be deemed unconstitutional. Many of the cited invocations of the constitution were by Act of Love, in the form of a general defense to the statute's constitutionality. Those assertions cannot possibly be construed to satisfy Shaud's responsibility to give the district court an opportunity to rule on the question whether the Act's filing provision runs afoul of the Due Process Clause. In fact, they cut decisively the other way. When Act of Love went out of its way to vaguely defend the statute's constitutionality, that should have underscored for Shaud the need-if he saw one-to squarely present a constitutional claim.
{48 This he failed to do. In the pleading Shaud filed in the district court, he requested no relief that involved striking any statutory provision on constitutional grounds. Instead, he sought only the entry of an order "determining that he hald] strictly and fully complied with Utah Code in filing his Petition for Paternity and Notice of Commencement of Paternity Proceedings with the State of Utah as required ... so as to preserve and protect *227his rights as a father." Thus, Shaud's contentions in the district court amounted to a plea to ignore the statute's literal language in light of his concerns about the equities at stake. When Shaud complained that he had done everything within his control, he was not asserting the due process point that the court today embraces in its opinion. He was simply suggesting that the court ignore his failure to comply with the statute in light of the blameworthy conduct of the State (in its "inept, inadequate and careless acts"). Yet absent a constitutional basis for striking the statute down, Shaud left the district court with no choice but to ignore his complaints about inequity and to enforce the statute as written. The district court, like any court, was obligated to enforee the statute as written even if it disagreed with it or deemed it unfair. Shaud's vague fairness argument was thus insufficient to give the district court a meaningful opportunity to rule on the constitutional question resolved by our court today.
49 Shaud fared no better when he eventually got around to mentioning the "constitution." The legislative findings he cited simply acknowledged that the Adoption Act was designed to protect "the rights and interests of all parties affected by an adoption proceeding," including the "inchoate interest" of an unmarried biological father that may "acquire[( ] constitutional protection" if he complies with the statute. In context, this was no sort of suggestion that the statute might run afoul of the constitution and should be struck down on that basis. To the contrary, it was an express assertion that the statute itself protected a father's (inchoate) constitutional rights. Thus, these assertions actually undermine the majority's conclusion that Shaud preserved a constitutional challenge to the Adoption Act. Supra 1 39.
150 The same may be said of Shaud's assertion that "gross negligence cannot undermine the constitutional protections that the adoption code affords for doing everything within his power to comply with the adoption code." Supra 185. Again, this statement uses the term "constitutional," but it in no way amounts to a constitutional challenge to the statute. In fact, instead of challenging the Adoption Act, it again affirms that Shaud's position was that "the adoption code" protected his constitutional rights. Shaud was not asking the district court to strike down the statute. He was restating his view that his rights should be protected under the statute.
[ 51 The deficiency in Shaud's arguments, moreover, was not merely in his failure to use the right "magic words" or to "label[ ]" his argument as one rooted in "due process." Supra 11 37-38. It was that he never asserted a claim or argument that came close to asking the district court to strike down the Adoption Act's filing provision on constitutional grounds. As noted above, Shaud's pleading confirmed that he was simply asking the lower court to deem his notice of paternity statutorily sufficient He was merely seeking, in other words, to protect his rights under the statute in light of his vague concerns about fairness and broad epithets about the State's carelessness. In so doing, Shaud at most raised an objection to the result reached in the district court on alternative-non-constitutional-grounds. That is clearly insufficient under our case law.
II
I 52 Even if Shaud had preserved a constitutional challenge to the Adoption Act, this still would not be an appropriate case to reach the constitutional question because Shaud's claim fails on the statutory ground that he failed to submit a copy of the underlying paternity pleading. Under the Adoption Act, a biological father is required to submit to the Office of Vital Records not only a notice of initiation of paternity proceedings, but also an accompanying copy of the pleading filed in court to establish paternity. Utah Code § 78B-15-401(2). And the biological father's submission is complete-triggering the "filing" obligation of the Office of Vital Records, id. § T78B-6-121(4)-only when the notice of initiation of paternity proceedings is "accompanied by a copy of the pleading which has been filed with the court to establish paternity," id. § 78B-15401(2). In this case, Shaud failed to submit the accompanying copy of the underlying pleading, and he thus failed to do all that was required *228of him by statute to protect his inchoate rights as a father.
1 53 This is accordingly not a case in which it can be said that Shaud "had done all that he could do to strictly comply with the [Adoption] Act." Supra 1 31. Shaud failed to submit the papers required of him under the statute, and thus we need not-and should not-go out of our way to sustain a constitutional right that hypothetically would be implicated if he had done so.
€54 The majority dismisses this problem first on the ground that Shaud's "failure to provide a copy of the paternity petition was 'not the basis of the [district court's] ruling." Supra 128 n. 8, But that is beside the point, as this failure could (and should) stand as an alternative ground for affirmance.
1 55 Alternatively, the majority notes that the statutory provision requiring an accompanying copy of the paternity pleading is directed at the Office of Vital Records, not at putative fathers, and that Vital Records actually "did register Mr. Shaud's notice." Supra 128 n. 8. That is only partially accurate, and also irrelevant. The putative father's filing duties under the statute are modified and clarified by the provision that indicates when his submission may be accepted into the registry of the Office of Vital Records. And because the registry statute unequivocally provides that "[a] notice of ... paternity proceedings may not be accepted into the registry unless accompanied by a copy of the pleading which has been filed with the court to establish paternity," Utah Code § 78B-15-401(2) (emphasis added), a father who wishes to have his filing accepted by Vital Records surely is required to submit a copy of the pleading. In light of this requirement, the fact that in this case the Office of Vital Records ultimately accepted Shaud's filing does not indicate that "Shaud complied" with the Adoption Act, as the majority concludes. Supra 128 n. 8. The Office of Vital Records may have disregarded the clear, unequivocal command of the Adoption Act, but we have no license to do so, and Shaud's filing failure under the statute is another ground for declining to reach the constitutional question resolved by the court today.
156 Thus, I appreciate the due process concerns highlighted in Part I of the majority opinion, but I see no basis for addressing this constitutional question here. Preservation rules are an essential element of our adversary system, and we should not dilute them by stretching their standards to justify our consideration of a question we find interesting or important. The perils of such a move are underscored, moreover, in a case like this one where the constitutional question is not just unpreserved, but not even squarely implicated. We should not go out of our way to decide constitutional questions that are not squarely presented, as this one is not, given that the putative father failed to submit the documents required by statute.
11 57 In due time, we will be presented with a case in which the biological father has fulfilled the requirements of the Adoption Act (to the extent he is able) and preserved a constitutional challenge to its filing provision. We should wait for such a case to resolve the question of the constitutionality of the Adoption Act. I respectfully dissent from a decision that I view as jumping the gun on this issue.